157 Ga. App. 392 (1981)
278 S.E.2d 498
MASON
v.
THE STATE.
61380.
Court of Appeals of Georgia.
Decided February 5, 1981.
William F. Lee, Jr., District Attorney, Gerald S. Stovall, Assistant District Attorney, for appellee.
QUILLIAN, Chief Judge.
The appellant was convicted of armed robbery and forgery of a credit card and brings this appeal. Appellate counsel filed a motion to withdraw on the ground that the appeal was wholly frivolous. Anders v. California, 386 U.S. 738 (87 SC 1396, 18 LE2d 493) (1966); Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976). All requirements of Anders having been met, after examination of the record and transcript we found the appeal to be wholly frivolous and granted permission of counsel to withdraw. Neither has the defendant raised any enumeration of error or valid ground for appeal. In further compliance with Anders, we have fully and carefully examined the record and transcript and find no reversible error.
Judgment affirmed. McMurray, P. J., and Pope, J., concur.